ENGEL, Circuit Judge,
dissenting.
I respectfully dissent. As have my colleagues, I have carefully examined the district court record. I, however, reach a different conclusion.
It is difficult enough to bring the reality of a complex human dispute such as this into the trial courtroom. It is even more difficult to reconstruct that reality from a transcript of the trial. It is this double removal from reality which makes the clearly erroneous rule so necessary a requirement of appellate review.
*1502There is no need to quarrel with the detailed recitation of facts in the majority opinion, which is but a summary of the extensive testimony and documentary evidence heard by Judge Boyle in this five day bench trial. The motives behind the Hospital’s action in discharging Charles W. Grubb were probably mixed, and it is possible to draw a number of differing and even conflicting inferences from the proof. The discharge may have been prompted by business necessity, by animus against Grubb because of his personality, or by a deep-seated resentment against him because of his advanced age or his race. As the facts recited in the majority opinion make clear, there was evidence from which any of the foregoing conclusions could have been reached by the trial judge, the person to whom the law has assigned the task of unscrambling the facts and ascertaining the truth.
According to the majority, the district court opinion improperly implied that the Hospital had the burden of proving that Grubb would have been discharged even in the absence of racial animus. The majority emphasizes that the ultimate burden of proof should have been placed on the plaintiff. Yet the district judge did just that. She stated her conclusions as follows:
Assuming arguendo that the Plaintiff must prove that race or age was a determining factor in the employer’s decision in the sense that “but for” the employer’s motive to discriminate the action would not have been taken, Loeb v. Textron, Inc., 600 F.2d 1003, 1019 (1st Cir. 1979), Plaintiff has succeeded in persuading the Court that Mr. Carl’s selection of Mr. Grubb for termination was made for unlawful reasons. Necessarily, if the fact finder is persuaded that race and/or age was a determining factor in the decision, it cannot be concluded that “the employer also had a lawful non-discriminatory motivation for his actions which when considered by itself would have caused the same result as his discriminatory purpose.” King v. Laborers Local 818, [443 F.2d 273, 279 (6th Cir.1971)] (emphasis added). Stated otherwise, while Defendant may have had a valid economic reason for the elimination of a supervisory position in the laundry, it does not follow that the decision to terminate Mr. Grubb would have been reached despite Mr. Carl's unlawful animus.
Accordingly, I conclude that judgment must enter in favor of Plaintiff on the claim that the discharge was in violation of Title VII ____ The single remark regarding age, however, does not persuade me that age was a causal factor in the action taken, particularly when considered with the fact that Ms. Fountain was approximately 63 years old at the time Mr. Carl selected her position for retention. I therefore find in favor of Defendant on the age claim____
Grubb v. W.A. Foote Memorial Hospital, Inc., 533 F.Supp. 671, 675 (E.D.Mich.1981). It is possible, in hindsight, to question the factual findings made by the trial judge. However it is beyond question, in my judgment, that she concluded that while Grubb had not proved discrimination on account of his age, he had proved that he had been discharged because of his race. I think that there is substantial evidence, even in the majority opinion’s summary of the evidence, to support this conclusion.
I find nothing in the record to indicate any predisposition on the trial judge’s part toward the particular result which she ultimately reached. On the contrary, she appears to have done exactly what she was expected to do: “decide which party’s explanation of the employer’s motivation [she] believes.” United States Postal Service Board of Governors v. Aikens, 460 U.S. 711, 103 S.Ct. 1478, 1482, 75 L.Ed.2d 403 (1983). She considered the credibility of the many witnesses who testified; she weighed the evidence; she drew those inferences from the evidence which appeared to her to be most consistent with reality.
In short, I have concluded from examining the record that the issues in this appeal were primarily factual, and that Judge Boyle’s finding of racially discriminatory intent as a causal factor in Grubb’s termination was not clearly erroneous. *1503Likewise, while her conclusions might have been more artfully expressed, they left no doubt that she believed, upon the evidence, that but for his race, Grubb would have remained in the employ of the Hospital.
With all due respect, it appears to me that the majority has done no more than re-try this case upon the record on appeal and has reached a different though perhaps equally plausible result. This, in my opinion, it is not our function to do.